DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-8, 10-12, and 14-16 are allowed in this Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Catherine Goodgion on February 11, 2021.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A computer-based method of database 
receiving user selected search parameters related to a property from a client; 
the title abstract , wherein 
the title abstract database consists of title abstract documents of at least one county pertaining to as contained at a public records database of the at least one county , and
the title abstract database is categorized and sorted by the at least one county; 
searching the title abstract database for title abstract documents matching the user selected search parameters; 
generating and delivering to the client a report of the matching title abstract documents 
saving the user selected search parameters used to generate the report and enabling the client to selectively activate for an automatic notification to update the report 
continuously and automatically monitoring the public records database to search for newly filed title abstract documents 
updating the title abstract database with the newly filed title abstracted documents in the public records database resulted from the search;
running the saved search parameters in response to the updating the title abstract database; and 
if a newly filed title abstract document related to the saved user selected search parameters is detected in response to the running the saved search parameters and the automatic notification is activated, sending [[an]] the automatic notification to the client.
Claim 2. (Currently Amended) The method of claim 1, further comprising, if [[a]] no newly filed title abstract document is 
Claim 3. (Currently Amended) The method of claim 2, further comprising repeating the monitoring step each time the public records database is updated.  
Claim 4. (Currently Amended) The method of claim 1, further comprising standardizing the user selected search criteria, wherein the standardizing step comprises extracting legal description that describes a location of from the title abstract database. 
Claim 5. (Currently Amended) The method of claim 4, the standardizing step further comprises extracting individual names or entity name as identification of the property title abstract database 
Claim 6. (Currently Amended) The method of claim 1, further comprising generating a notification to the client if a new public records database is detected during the continuous monitoring of the database.  
Claim 7. (Currently Amended) The method of claim 1, wherein the public records database is configured to store a plurality of title abstract documents from a plurality of public records databases.  
Claim 8. (Currently Amended) The method of claim 1, wherein the title abstract database comprises a plurality of individual databases in communication with each other via a network.  
Claim 9. (Canceled)  
Claim 10. (Currently Amended) A system for monitoring a title abstract database including a processor and a memory in communication with the processor, the system comprising: 
computer readable logic stored on the memory and executable by the processor, the computer readable logic configured to: 







receive user selected search parameters related to a property from a client; 
store information in the title abstract database, wherein 
the title abstract database consists of title abstract documents of at least one county pertaining to transactions affecting the property as contained at a public records database of the at least one county, and
the title abstract database is categorized and sorted by the at least one county; 
search the title abstract database for title abstract documents matching the user selected search parameters; 
generate and deliver to the client a report of the matching title abstract documents; 
save the user selected search parameters used to generate the report and enable the client to selectively activate an automatic notification to update the report; 
continuously and automatically monitor the public records database to search for newly filed title abstract documents;
update the title abstract database with the newly filed title abstracted documents in the public records database resulted from the search;
run the saved search parameters in response to the updating the title abstract database; and 
if a newly filed title abstract document related to the saved user selected search parameters is detected in response to the running the saved search parameters and the automatic notification is activated, send the automatic notification to the client.
Claim 11. (Currently Amended) The system of claim 10, wherein the public records database is configured to store a plurality of title abstract documents from a plurality of public records databases.  
Claim 12. (Currently Amended) The system of claim 10, wherein the title abstract database comprises a plurality of individual databases in communication with each other via a network.  
Claim 13. (Canceled) 
Claim 14. (Currently Amended) The system of claim 10, wherein the generated [[a]] report abstract document matching the saved user selected search parameters 
Claim 15. (Currently Amended) The system of claim 10, wherein the generated report further includes a hyperlink to view the matching title abstract documents.
Claim 16. (Currently Amended) The system of claim 10, wherein the generated notification further includes a hyperlink to view the newly filed title abstract document related to the saved user selected search data.

  Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Abhyanker (Pub. No. US 2012/0166935) teaches accessing a markup language information is associated with a brand name by applying an algorithm to analyze availability of the brand name on any one of a domain and a social media site. In addition the method includes automatically generating a search result comprising at least one of an availability of the brand name as a user name of the social media site and as a domain name based on the application of the algorithm. Furthermore, the search result is associated with a government information identified in the markup language information. The associated search result and the government information are presented on a brand availability page. 
ii)	Serio (Pub. No. US 2014/0025548) teaches assessing a risk of fraud associated with a property, such as for specific transactions associated with the property. For instance, processes are described for assessing a risk of fraud associated with publicly recorded documents describing transactions associated with real estate properties. In one embodiment, a process accesses appropriate data (e.g., aggregated loan data, aggregated property data such as property transaction history data, etc.) and processes the data to determine whether one or more triggering conditions are met. The triggering conditions are indicative of an elevated risk of fraud with respect to a transaction such as a publicly recorded lien release. 
Wang et al. (Pub. No. US 2016/0034578) teaches responding to selection of a health care fraud scheme template from among a plurality of health care fraud scheme templates by displaying a partial query statement defined by the selected health care fraud scheme template; and based on a parameter indicated by the selected health care fraud template, displaying at least one interface control element embedded within the partial query statement. An input indicating the value for the parameter of the partial query statement is received. The particular database system is caused to execute the converted query to identify query results comprising health care data based on the converted query.
iv)	Mahoney et al. (Pub. No. US 2008/0270151) teaches determining and developing business opportunities network within a communication network. Profile data of a plurality of participants of an event are stored within the network. The profile data are associated with at least one of the plurality of participants, and serve as a basis to generate recommendations of pertinence to each of the plurality of participants.
v)	Anastasi (Pub. No. US 2005/0209873) teaches searching property records includes, for each parcel in the plurality of parcels, searching the property records to identify specific documents relating to the parcel, thus creating a results set for the parcel, organizing the results set, and saving the results set. A request is received from a user for a data summary relating to a specific parcel. The specific parcel has a results set associated therewith. The results set are used to prepare the data summary and the data summary is sent to the requestor. Searching the property records is performed prior to receiving a request from any requester.
Niendorff (Pub. No. US 2007/0214120) teaches automated processing of large volumes of title record case files for paperless transfer, review, and storage of documents. The incoming case files may be received in electronic or paper form. The invention also provides a means for electronic processing, review, and analysis of title records. Imaging is performed by indexing all documents as digital images relative to a specific case file, such that querying for accessing the case file is greatly simplified. The processes comprising case origination, electronic review, curative distribution, and imaging/indexing can be performed at any location with network access to the database, without detracting from the high efficiency and quality of the processes performed. The invention also provides for electronic and manual interfaces for outgoing or incoming documents, notices, and correspondence, in paper or electronic form.
vi)	Morris (Pub. No. US 2008/0281646) teaches a real estate transaction and release tracking system ensures deeds of trust, liens and other encumbrances are released in a timely manner after a specified (or statutory) period of time following settlement of a real estate transaction. Based on information provided by an agent, such as an escrow agent or a settlement agent, the system creates a unique electronic record for each real estate transaction entered by the agent. The system tracks lien status information, either automatically from other computers or via manual input from searchers, and uses this status information to track each real estate transaction. The system monitors the records and indicates when a lien holder has failed to release their lien after a statutory time period that begins after the passing of the settlement date. 
Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-8, 10-12, and 14-16:
In interpreting the claims filed on 3 September 2020, in light of the Specification, the relevant prior art of records and interview dated 11 February 2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, and 10.
Other dependent claims are also allowed based on their dependencies on claims 1, and 10.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                  February 11, 2021